MASTER AMENDMENT TO SIX EARNING AGREEMENTS Dated 17 December 2015 Parties Paltar Petroleum Limited (ACN ) of Level 10, 32 Martin Place, Sydney, New South Wales 2000 (Paltar) and Nation Energy (Australia) Pty Ltd (ACN ) of RPO Box 60610, Granville Park, Vancouver, British Columbia V6H 4B9 (Nation) Background A. Paltar and Nation are parties to six Earning Agreements (Earning Agreements), each dated 30 August 2015, relating to petroleum Exploration Permits 136, 143, 231, 232, 234 and 237 issued by the Northern Territory. B. The Parties enter into this Agreement to enlarge the time afforded for issuance of the Share Consideration and payment of the Cash Consideration in each of the six Earning Agreements. Operative provisions 1. The Amendments 1.1 Clause 2.1 of each Earning Agreement is amended to read: Nation Energy
